People v Negron (2016 NY Slip Op 05934)





People v Negron


2016 NY Slip Op 05934


Decided on August 31, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 31, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
CHERYL E. CHAMBERS
LEONARD B. AUSTIN
SHERI S. ROMAN
COLLEEN D. DUFFY, JJ.


2014-11307
2014-11308

[*1]The People of the State of New York, respondent, 
vNayondeli Negron, appellant. (Ind. Nos. 205/13, 210/13)


Lynn W. L. Fahey, New York, NY, for appellant.
Michael E. McMahon, District Attorney, Staten Island, NY (Morrie I. Kleinbart of counsel), for respondent.

DECISION & ORDER
Appeals by the defendant, as limited by her motion, from two sentences of the Supreme Court, Richmond County (Rienzi, J.), both imposed March 4, 2014, upon her pleas of guilty, on the ground that the sentences were excessive.	ORDERED that the sentences are affirmed. 
Contrary to the defendant's contention, the sentences imposed were not excessive (see People v Suitte, 90 AD2d 80). 
ENG, P.J., CHAMBERS, AUSTIN, ROMAN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court